Case 1:14-cv-11858-N|\/|G Document 493 Filed 11/02/18 Page 1 of 3
Case 1:14-cv-11858-NMG Document 485-2 Filed 09/12/18 Page 1 of 3

UNITED STATES DISTRICT COURT
DlSTRlCT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
Case No. l:l4-civ-11858-NMG

V.

TELEXFREE, INC.,
et al.,

and

TELEXFREE FINANCIAL, INC.,
et al.,

)

)

)

)

)

)

)

)

)

Defendants, )
)

)

)

)

)

)

Relief Defendants. )
)

 

FINAL JUDGMENT AS TO RELIEF DEFENDANT TELEX MOBILE HOLDINGS, INC.
Plaintiff Securities and Exchange Commission (“Commission”) having flled a Complaint
on April 14, 2014, relief defendant Telex Mobile l-loldings,'lnc. (“Relief Defendant”) having
failed to answer, plead or otherwise defend this action, a default having been entered on August
13, 2018, the Court having considered the Commission’s motion for entry ofa defaultjudgment

and all the pleadings and evidence submitted in support thereof:

I.

IT lS HEREBY ORDERED, ADJUDGED, AND DECREED that Relief Defendant is
liable, for the sum of $500,870, representing the receipt or benefit from the use of the proceeds
of violations of the federal securities laws without legitimate claim to the funds. Relief
Defendant shall satisfy this obligation by paying $500,870 to the Securities and Exchange

Commission within 14 days after entry of this Final Judgment. Relief Defendant may transmit

Case 1:14-cv-11858-N|\/|G Document 493 Filed 11/02/18 Page 2 of 3
Case 1114-cv-11858-NMG Document 485-2 Filed 09/12/18 Page 2 of 3

payment electronically to the Commission, which will provide detailed ACl-I transfer/Fedwire
instructions upon request. Payment may also be made directly from a bank account via Pay.gov
through the SEC website at http://www.sec.gov/about/offices/ofm.htm. Relief Defendant may
also pay by certified check, bank cashier’s check, or United States postal money order payable to
the Securities and Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Telex Mobile Holdings, lnc. as a Relief Defendant in this action; and specifying that
payment is made pursuant to this Final .ludgment.

Relief Defendant shall simultaneously transmit photocopies of evidence of payment and
case identifying information to the Commission’s counsel in this action. By making this
payment, Relief Defendant relinquishes all legal and equitable right, title, and interest in such
funds and no part of the funds shall be returned to Relief Defendant.

The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan
to distribute the Fund subject to the Court’s approval. The lCourt shall retainjurisdiction over the
administration of any distribution of the Fund. If the Commission staff determines that the Fund
will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment
to the United States Treasury.

The Commission may enforce the Court’s judgment by moving for civil contempt (and/or
through other collection procedures authorized by law) at any time after l4 days following entry

of this Final Judgment. Relief Defendant shall pay postjudgment interest on any delinquent

Case 1:14-cv-11858-N|\/|G Document 493 Filed 11/02/18 Page 3 of 3
Case 1:14-cv-11858-NMG Document 485-2 Filed 09/12/18 Page 3 of 3

amounts pursuant to 28 U.S.C. § 196].
ll.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction ofthis matter for the purposes of enforcing the terms ofthis Final Judgment.

llI.
There being no just reason for delay, pursuant to Rule 54(b) ofthe Federal Rules ofCivii

Procedure, the Clerk is ordered to enter this Fina| ludgment forthwith and without further notice.

Dated: MW» 2 , 2018

%%Mj@%“w

UNITED STATES DlST\i{lCT JUDGE

